1
     CARL J. ORESKOVICH, WSBA #12779
2    ETTER, McMAHON, LAMBERSON
3    VAN WERT & ORESKOVICH, P.C.
4    618 West Riverside Avenue, Suite 210
5    Spokane, WA 99201
6    (509)747-9100
7    (509)623-1439 Fax
8
     Email: carl@ettermcmahon.com
9
10
     Attorney for Defendant Randy Coy James Holmes
11
12                      UNITED STATES DISTRICT COURT
13                     EASTERN DISTRICT OF WASHINGTON
14
15   UNITED STATES OF AMERICA,
16
                                              No. 2:18-cr-00134-SMJ
                                 Plaintiff,
17
                                              DEFENDANT’S SENTENCING
18
          vs.                                 MEMORANDUM AND MOTION
19                                            FOR DOWNWARD DEPARTURE
20   RANDY COY JAMES HOLMES,
21
22                        Defendant.
23
24
25
          COMES NOW, the Defendant Randy Coy James Holmes, by and through
26
     his attorney of record and hereby submits the following Sentencing
27
28   Memorandum and Motion for Downward Departure. As explained fully below,
29
30   Mr. Holmes respectfully requests that this Court deviate below the United States
31
32   Sentencing Guidelines (“USSG”) Range and sentence him to 24-months




      Defendant’s Sentencing Memorandum and      ETTER, MCMAHON, LAMBERSON,
      Motion for Downward Departure- Page 1      VAN WERT & ORESKOVICH, P.C.
                                                      618 WEST RIVERSIDE AVENUE, SUITE 210
                                                   SPOKANE, WASHINGTON 99201 (509) 747-9100
1
     imprisonment. See 18 U.S.C. § 3553(a).
2
3                                        BACKGROUND
4
5         On May 9, 2019, Mr. Holmes pled guilty to one count of Felon in
6
7    Possession of a Firearm and Ammunition, in violation of 18 U.S.C. §§ 922(g)(1)
8
     and 924(a)(2). (ECF No. 42.) The statement of facts contained in the Plea
9
10
     Agreement provides, in part:
11
12          On August 7, 2017, a Deputy Sheriff from the Grant County
13          Sheriff’s Office, observed a red pickup truck exiting the
14          “College Apartments” located at 4278 Grape Dr. NE, in
15          Moses Lake, Washington. The Deputy observed that the
16
            driver of the truck was not wearing a seatbelt. The Deputy
            initiated a traffic stop. . . . Upon execution of a search
17
            warrant, the deputies located a .22 caliber Ruger pistol in the
18
            passenger side rear seat foot well, beneath the front
19          passenger side seat. This firearm was within arms-length of
20          [where] the Defendant was seated. . . . Subsequent
21          fingerprint testing by the Washington State Patrol Crime
22          Laboratory determined that a one friction ridge impression
23          was developed on the firearm. The forensic scientist
24          determined that the source of this impression was the
25
            Defendant. . . . A review of the Defendant’s criminal history
            reveals that he has previously been convicted of a felony
26
            offense . . .
27
28   (ECF No. 42 at 4.) Mr. Holmes has been in federal custody for this charge since
29
30   October 29, 2018. (See ECF No. 46 at 1.)
31
32        Mr. Homes was born on April 14, 1997 in Tacoma, Washington. (ECF No.




      Defendant’s Sentencing Memorandum and        ETTER, MCMAHON, LAMBERSON,
      Motion for Downward Departure- Page 2        VAN WERT & ORESKOVICH, P.C.
                                                        618 WEST RIVERSIDE AVENUE, SUITE 210
                                                     SPOKANE, WASHINGTON 99201 (509) 747-9100
1
     46 at 2.) At approximately the age of 6, Mr. Holmes’ parents separated, and Mr.
2
3    Homes began using marijuana at the age of 9. (Id. at 16.) Before dropping out
4
5    of Moses Lake High School, Mr. Holmes became involved in gang activities.
6
7    (Id.)     Mr. Holmes has a history of substance abuse and has multiple
8
     methamphetamine related arrests. (Id. at 16-17.) Mr. Holmes also has a brother
9
10
     in Spokane who recently admitted himself into substance abuse treatment for
11
12   heroin. (Id.)
13
14           Although Mr. Holmes dropped out of high school, he received his general
15
16
     educational development (“GED”) certificate in July of 2018 while incarcerated
17
     at the Washington State Penitentiary. (ECF No. 46 at 17.) Mr. Holmes would
18
19   like to pursue vocational training, such as obtaining a welding certificate and has
20
21   expressed an interest in working on fishing boats in Alaska (after he is released
22
23   from confinement and allowed to leave Washington).                   Mr. Holmes’ father
24
25
     resides in Tacoma and has offered Mr. Holmes a place to live and resources to
26
     begin a fresh start in the future.
27
28           Mr. Holmes’ Plea Agreement provides that “[t]he United States agrees to
29
30   recommend that the Court impose a sentence at the low-end of the applicable
31
32   sentencing guideline range as determined by the Court.” (ECF No. 42 at 6.)




      Defendant’s Sentencing Memorandum and       ETTER, MCMAHON, LAMBERSON,
      Motion for Downward Departure- Page 3       VAN WERT & ORESKOVICH, P.C.
                                                        618 WEST RIVERSIDE AVENUE, SUITE 210
                                                     SPOKANE, WASHINGTON 99201 (509) 747-9100
1
     Further, “[t]he Defendant may recommend any legal sentence he deems
2
3    appropriate.” (Id.)
4
5               I.     BASE OFFENSE LEVEL & ENHANCEMENTS
6
7         Mr. Holmes concurs with the United States Probation Office’s calculation
8
     of a base offense level of 14, pursuant to USSG § 2K2.1(a)(6)(A). This is also
9
10
     consistent with the recommendation contained in the Plea Agreement. (ECF
11
12   No. 42 at 5.) Mr. Holmes also agrees with the four-level increasement based
13
14   upon the stipulation of the parties that the firearm had an obliterated serial
15
16
     number contained in the Plea Agreement, along with the three-level downward
17
     adjustment based upon Mr. Holmes’ timely acceptance of responsibility. (See
18
19   id. at 5-6.) As such, the Total Offense Level of 15 appears appropriate. (See
20
21   ECF No. 46 at 6-7.)
22
23                                    II.     DEPARTURES
24
25
          As indicated below, Mr. Holmes requests that this Court exercise its
26
     discretion and grant him a downward departure based upon the considerations
27
28   articulated in 18 U.S.C. § 3553(a).
29
30                                  III. 18 U.S.C. § 3553(a)
31
32        Title 18, Section 3553(a) directs that “[t]he court shall impose a sentence




      Defendant’s Sentencing Memorandum and          ETTER, MCMAHON, LAMBERSON,
      Motion for Downward Departure- Page 4          VAN WERT & ORESKOVICH, P.C.
                                                          618 WEST RIVERSIDE AVENUE, SUITE 210
                                                       SPOKANE, WASHINGTON 99201 (509) 747-9100
1
     sufficient, but not greater than necessary, to comply with the purposes set forth
2
3    in paragraph (2) of this subsection.” The Court shall consider the “nature and
4
5    circumstances of the offense and the history and characteristics of the
6
7    defendant.” 18 U.S.C. § 3553(a)(1) (underlining added). The Court shall also
8
     consider the need for the sentence imposed:
9
10
            (A) to reflect the seriousness of the offense, to promote
11          respect for the law, and to provide just punishment for the
12          offense;
13          (B) to afford adequate deterrence to criminal conduct;
14          (C) to protect the public from further crimes of the
15          defendant; and
16
            (D) to provide the defendant with needed educational or
            vocational training, medical care, or other correctional
17
            treatment in the most effective manner.
18
19   18 U.S.C. § 3553(a)(2).
20
21        Pursuant to the “remedial regime” established in United States v. Booker,
22
23   543 U.S. 220 (2005), the “Guidelines are no longer mandatory but are only
24
25
     advisory.”     United States v. Carty, 520 F.3d 984, 990 (9th Cir. 2008).
26
     Nevertheless, the Guideline Range is still “‘the starting point and the initial
27
28   benchmark.’” Carty, 520 F.3d at 991 (quoting Kimbrough v. United States, 552
29
30   U.S. 85, 108 (2007)). However, the Court “may not presume that the Guidelines
31
32   range is reasonable,” and the factors contained in 18 U.S.C. § 3553(a) are the




      Defendant’s Sentencing Memorandum and        ETTER, MCMAHON, LAMBERSON,
      Motion for Downward Departure- Page 5        VAN WERT & ORESKOVICH, P.C.
                                                        618 WEST RIVERSIDE AVENUE, SUITE 210
                                                     SPOKANE, WASHINGTON 99201 (509) 747-9100
1
     overarching guide in the Court’s determination. Carty, 520 F.3d at 991. As
2
3    such, a sentencing court may take into account the individualized characteristics
4
5    of a defendant that warrant a downward departure from the Guideline Range. 18
6
7    U.S.C. § 3553(a).
8
          In the situation at hand, consideration of the factors contained in 18 U.S.C.
9
10
     § 3553(a) warrant a downward departure to 24-months imprisonment. At the
11
12   time Mr. Holmes committed the offense, he was only 20-years-old and
13
14   entangled in drug use and gang activity. See USSG § 5H1.1 (“Age (including
15
16
     youth) may be relevant in determining whether a departure is warranted . . .”);
17
     see also USSG § 5H1.3 (“Mental and emotional conditions may be relevant in
18
19   determining whether a departure is warranted . . .”). In this vein, Mr. Holmes
20
21   began using drugs (marijuana) at the age of 9 approximately three years after his
22
23   parents separated. (See ECF No. 46 at 18.) However, Mr. Holmes recognizes
24
25
     the need to turn his life around and his father is able to give him a fresh start in
26
     Tacoma after Mr. Holmes is released from confinement. Further, Mr. Holmes
27
28   would benefit greatly from vocational training while incarcerated.
29
30        Based upon the rehabilitative aspect of the criminal justice system and Mr.
31
32   Holmes’ age and issues leading to the commission of the offense, Mr. Holmes




      Defendant’s Sentencing Memorandum and        ETTER, MCMAHON, LAMBERSON,
      Motion for Downward Departure- Page 6        VAN WERT & ORESKOVICH, P.C.
                                                         618 WEST RIVERSIDE AVENUE, SUITE 210
                                                      SPOKANE, WASHINGTON 99201 (509) 747-9100
1
     would benefit from a term of imprisonment of 24-months so he may turn his life
2
3    around while still a young man. The USSG Sentencing Range is only one of
4
5    seven overarching considerations for the Court.                     See 18 U.S.C. §
6
7    3553(a)(4)(A)(i); accord Carty, 520 F.3d at 991 (“Nor should the Guidelines
8
     factor be given more or less weight than any other”). Although Mr. Holmes has
9
10
     such an extensive criminal history for a young man, the crime for which he took
11
12   responsibility and pled guilty (Felon in Possession of a Firearm and
13
14   Ammunition) takes into account Mr. Holmes’ troubled past.
15
16
                                          CONCLUSION
17
          For the foregoing reasons, Mr. Holmes respectfully requests the Court
18
19   grant his Motion for Downward Departure. Based upon the rehabilitative aspect
20
21   of the criminal justice system, Mr. Holmes requests that the Court sentence him
22
23   to 24-months imprisonment, with credit for the 11-months he will already have
24
25
     served by the time of the Sentencing Hearing. See 18 U.S.C. § 3553(a).
26
     RESPECTFULLY SUBMITTED this 29th day of August, 2019
27
28
29                             By: /s/ Carl Oreskovich
30                               Carl J. Oreskovich, WSBA #12779
31                               Attorney for Defendant Holmes
32




      Defendant’s Sentencing Memorandum and       ETTER, MCMAHON, LAMBERSON,
      Motion for Downward Departure- Page 7       VAN WERT & ORESKOVICH, P.C.
                                                       618 WEST RIVERSIDE AVENUE, SUITE 210
                                                    SPOKANE, WASHINGTON 99201 (509) 747-9100
1
                              CERTIFICATE OF SERVICE
2
3         I hereby certify that on the 29th day of August, 2019, I electronically filed
4
5    the forgoing document with the Clerk of the Court using the CM/ECF System,
6
7    which will send notification of such filing to Assistant United States Attorney
8
     Patrick J. Cushman at USAWAE.PCushmanECF@usdoj.gov.
9
10
11   SIGNED this 29th day of August, 2019 in Spokane, Washington.
12
13
14                             By: /s/ Jodi Dineen
15                               Jodi L. Dineen
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32




      Defendant’s Sentencing Memorandum and          ETTER, MCMAHON, LAMBERSON,
      Motion for Downward Departure- Page 8          VAN WERT & ORESKOVICH, P.C.
                                                          618 WEST RIVERSIDE AVENUE, SUITE 210
                                                       SPOKANE, WASHINGTON 99201 (509) 747-9100
